              Case 2:19-cv-02985-JJT Document 70 Filed 03/06/20 Page 1 of 2



 1   Kathleen M. Lucas (CA Bar No. 80339)
     Alisha S. Meyer (CA Bar No. 300239)
 2
     THE LUCAS LAW FIRM
 3   354 Pine Street, Fourth Floor
     San Francisco, CA 94104
 4   Telephone: (415) 402-0200
 5   Facsimile: (415) 402-0400
     Email: klucas@lucaslaw.net
 6          asmeyer@lucaslaw.net
 7
     Attorneys for Plaintiff
 8   Catherine M. Beardsley

 9
10                             UNITED STATES DISTRICT COURT
11                                   DISTRICT OF ARIZONA
12                                    PHOENIX DIVISION
13

14
      Catherine M. Beardsley, an individual,            Case No. 2:19-cv-2985 -JJT
15
                       Plaintiff,                       NOTICE OF SERVICE OF
16                                                      PLAINTIFF CATHERINE
            v.                                          BEARDSLEY’S PRE-TRIAL
17                                                      DISCLOSURES
      Oracle Corporation, a corporation;
18    Oracle Financial Services Software, Inc.,
      a corporation, and Does 1-25, inclusive,
19
                       Defendants.
20

21
           NOTICE IS HEREBY GIVEN that on March 6, 2020, Plaintiff Catherine
22
     Beardsley, by and through undersigned counsel, served on Defendant Oracle
23
     Corporation’s counsel by email and U.S. Mail: Plaintiff Catherine Beardsley’s Pre-Trial
24
     Disclosures.
25

26

27

28

                                                  -1-

                    NOTICE OF SERVICE OF PRE-TRIAL DISCLOSURES
            Case 2:19-cv-02985-JJT Document 70 Filed 03/06/20 Page 2 of 2



 1

 2   RESPECTFULLY SUBMITTED this 6th day of March, 2020.
 3

 4                                             THE LUCAS LAW FIRM

 5

 6                                             By: _/s/ Kathleen M. Lucas
                                                   Kathleen M. Lucas
 7
                                                   Alisha S. Meyer
 8                                                 354 Pine Street, Fourth Floor
                                                   San Francisco, CA 94104
 9                                                 Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         -2-

                 NOTICE OF SERVICE OF PRE-TRIAL DISCLOSURES
